DETAILED ACTION
This Office action is in response to the amendment filed on September 24th, 2021.  Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on September 24h, 2021.  These drawings are accepted and overcome the prior objection to the drawings.
Response to Arguments
Applicant’s arguments, filed September 24th, 2021, with respect to the rejection(s) of claim(s) 1, 6, and 15-16 under 35 U.S.C. 102 have been fully considered and are persuasive.  In particular, applicant points out that the ‘192 patent does not specify that the photo-thermal actuation is what causes the periodic contact.  The ‘192 patent does say that the periodic contact occurs ‘during each cycle of a vibration’, which would seem to imply that the periodic contact is due to the vibration, but this is not an explicit disclosure, nor is it inherent, since other forms of periodic contact actuation are possible.  Therefore, the rejection under 102 has been withdrawn and replaced with a 103 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5-6, 9-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3232192 (the ‘192 patent) in view of US 2014/0026263 (Humphris).
It is noted that the publication date of the ‘192 patent is less than one year prior to the applications priority date and includes joint inventors.  Because the reference includes additional inventors it cannot be determined from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication will be treated as prior art under U.S.C. 102(a)(1). The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.
Regarding claim 1, the ‘192 patent discloses a method of performing at least subsurface characterization of a sample using an atomic force microscopy system comprising a probe comprising a cantilever and a probe tip arranged on the cantilever, and a detector for sensing a probe tip position, and wherein the system is configured for 
The ‘192 publication is silent as to whether the contact between the probe tip and sample surface is enabled by the photo-thermal actuation towards and away from the sample.  Humphris et al. discloses a method of atomic force microscopy comprising providing an actuation signal to the probe using an actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample for enabling contact between the probe tip and a surface of the sample (‘probe cyclic motion is generated by a signal generator 54 .... The result … is a flexural cyclic movement of the probe in an essentially vertical (z) direction towards and away from the sample.’ P 61), wherein the actuator is a photo-thermal actuator configured to excite the probe by using an optical excitation beam incident on the cantilever, wherein the movement in a direction towards and away from the sample for enabling contact between the probe tip and the surface of the sample is carried out by the photo-thermal actuator (‘probe cyclic motion is generated by a signal generator 54 which controls an illuminator 46 that directs light with an intensity variation set by the generator 54 onto 
Regarding claim 3, the ‘192 publication in view of Humphris et al. discloses the claimed invention except for defining more than two time intervals during contact, wherein, during at least two time intervals, modulations of different frequencies are applied to the actuation signal.  However, applying different frequencies during different time intervals is common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘192 publication to do so to measure different features.
Regarding claim 5, the ‘192 publication in view of Humphris et al. discloses the claimed invention except for changing a contact force between the probe tip and the sample for enabling subsurface characterization at a plurality of depths underneath the surface.  However, applying changing a contact force is common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘192 publication to do so to measure different features.
Regarding claim 6, the ‘192 publication in view of Humphris et al. discloses the method according to claim 1, wherein, during at least one interval, during contact of the probe tip with the surface of the sample, a plurality of modulation frequencies are 
Regarding claim 9, the ‘192 publication in view of Humphris et al. discloses the claimed invention except for an adjustment unit that adjusts the optical excitation beam incident on the cantilever.  However, adjusting optical beams is common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘192 publication to include such adjustment so that the beam could be optimized.
Regarding claims 10 & 11, it would have been obvious to adjust the focus and impinging location of the excitation beam to optimize the resulting vibrations.
Regarding claim 12, the ‘192 publication in view of Humphris et al. discloses the method according to claim 1, wherein the probe is made of at least one material shaped for inducing a directional deformation upon thermal expansion, and/or wherein the probe is made of at least two materials with different thermal expansion coefficients (Humphris et al, ‘The result of the differing thermal expansion of the bimorph materials is a flexural cyclic movement of the probe in an essentially vertical (z) direction towards and away from the sample.’ P 61).
Regarding claim 13, the ‘192 publication in view of Humphris et al. discloses the method according to claim 1, wherein at least during approach of the probe tip towards the sample surface, a resonant frequency is applied to the probe by means of the actuator, wherein an amplitude, a phase and/or an absolute vibration frequency of the .
Claims 8 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘192 publication in view of Humphris et al. as applied to claim 1 above, and further in view of ‘Contact Resonance Viscoelastic Mapping Mode’ (Application Note 29).
Regarding claim 8, the ‘192 publication in view of Humphris et al. discloses the claimed invention except for varying at least one modulation frequency in time to perform frequency tracking of the contact resonance frequency.  Application Note 29 discloses a method of varying modulation frequency of a photothermal AFM probe to track contact resonance frequency (table on page 2, PLL & frequency sweep methods).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘192 publication to include such a feature so that sample elasticity could be measured, as discussed in the Application note (‘Therefore, as the stiffness of the sample contact changes, the frequency of the contact resonance changes (higher stiffness = higher frequency). Changes in the 
Regarding claim 14, the ‘192 publication in view of Humphris et al. discloses the claimed invention except for determining a contact resonance frequency based on the output signal, wherein the actuation signal is adjusted based on the determined change of the contact resonance to provide excitation at the contact resonance frequency.  Application Note 29 discloses a method of determining a contact resonance frequency of a photothermal AFM probe and sample system where wherein the actuation signal is adjusted based on the determined change of the contact resonance to provide excitation at the contact resonance frequency (‘By measuring the amplitude and phase of the cantilever response at both frequencies, the equivalent simple harmonic oscillator can be calculated, yielding both the contact resonance frequency and Q. The two frequencies are continuously adjusted to track the contact resonance peak’). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘192 publication to include the feature of Application note 29 so that sample elasticity could be measured, as discussed in the Application note (‘Therefore, as the stiffness of the sample contact changes, the frequency of the contact resonance changes (higher stiffness = higher frequency). Changes in the viscous response of the sample are reflected in the Quality factor (Q) of the contact resonance (more viscous = lower Q). Standard contact mechanics models 
Regarding claim 15, the ‘192 publication discloses an atomic force microscopy system for performing at least subsurface characterization of a sample, the system comprising a probe comprising a cantilever and a probe tip arranged on the cantilever, and wherein the system is configured for positioning the probe tip relative to the sample, the system comprising: an actuator configured to actuate the probe for causing movement of the probe tip (fig. 2, element 42), a controller configured to provide an actuation signal to the probe using the actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample with periodic contact between the probe tip and a surface of the sample, wherein at least during a portion of contact between the probe tip and the surface of the sample the actuation signal is adapted to vibrate the probe tip at at least one modulation frequency for making a subsurface measurement of the sample (fig. 2, element 33), and a detector configured to detect a deflection of the probe tip, wherein an output signal indicative of a probe tip motion is obtained by monitoring the probe tip position (fig. 2, element 20), wherein the controller is arranged for determining, using the output signal, at least a subsurface characterization data (‘The output signal is analyzed using an analysis system for providing information about any subsurface structures present underneath the surface of the sample.’ P 22), wherein the actuator is a photo-thermal actuator configured to excite the probe by using an optical excitation beam incident on the cantilever, wherein the probe is configured to deform as a function of heating caused by the optical excitation beam impinging on the probe, wherein the movement in a direction 
The ‘192 publication is silent as to whether the contact between the probe tip and sample surface is enabled by the photo-thermal actuation towards and away from the sample.  Humphris et al. discloses a method of atomic force microscopy comprising providing an actuation signal to the probe using an actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample for enabling contact between the probe tip and a surface of the sample (‘probe cyclic motion is generated by a signal generator 54 .... The result … is a flexural cyclic movement of the probe in an essentially vertical (z) direction towards and away from the sample.’ P 61), wherein the actuator is a photo-thermal actuator configured to excite the probe by using an optical excitation beam incident on the cantilever, wherein the movement in a direction towards and away from the sample for enabling contact between the probe tip and the surface of the sample is carried out by the photo-thermal actuator (‘probe cyclic motion is generated by a signal generator 54 which controls an illuminator 46 that directs light with an intensity variation set by the generator 54 onto the thermal bimorph cantilever 42. The result of the differing thermal expansion of the bimorph materials is a flexural cyclic movement of the probe in an essentially vertical (z) direction towards and away from the sample.’ P 61).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the 
Regarding claim 16, the ‘192 publication discloses a lithographic system for manufacturing of a multilayer semiconductor device, wherein the system comprises an atomic force microscopy system for performing at least subsurface characterization of a sample, the system comprising a probe comprising a cantilever and a probe tip arranged on the cantilever, and wherein the system is configured for positioning the probe tip relative to the sample, the system comprising: an actuator configured to actuate the probe for causing movement of the probe tip (fig. 2, element 42), a controller configured to provide an actuation signal to the probe using the actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample with periodic contact between the probe tip and a surface of the sample, wherein at least during a portion of contact between the probe tip and the surface of the sample the actuation signal is adapted to vibrate the probe tip at at least one modulation frequency for making a subsurface measurement of the sample (fig. 2, element 33), and a detector configured to detect a deflection of the probe tip, wherein an output signal indicative of a probe tip motion is obtained by monitoring the probe tip position (fig. 2, element 20), wherein the controller is arranged for determining, using the output signal, at least a subsurface characterization data (‘The output signal is analyzed using an analysis system for providing information about any subsurface structures present underneath the surface of the sample.’ P 22), wherein the actuator is a photo-thermal actuator configured to excite the probe by using an optical excitation beam incident on the cantilever, wherein the probe is configured to deform as a function of heating 
The ‘192 publication is silent as to whether the contact between the probe tip and sample surface is enabled by the photo-thermal actuation towards and away from the sample.  Humphris et al. discloses a method of atomic force microscopy comprising providing an actuation signal to the probe using an actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample for enabling contact between the probe tip and a surface of the sample (‘probe cyclic motion is generated by a signal generator 54 .... The result … is a flexural cyclic movement of the probe in an essentially vertical (z) direction towards and away from the sample.’ P 61), wherein the actuator is a photo-thermal actuator configured to excite the probe by using an optical excitation beam incident on the cantilever, wherein the movement in a direction towards and away from the sample for enabling contact between the probe tip and the surface of the sample is carried out by the photo-thermal actuator (‘probe cyclic motion is generated by a signal generator 54 which controls an illuminator 46 that directs light with an intensity variation set by the generator 54 onto the thermal bimorph cantilever 42. The result of the differing thermal expansion of the bimorph materials is a flexural cyclic movement of the probe in an essentially vertical (z) direction towards and away from the sample.’ P 61).  It would have been obvious to a .
Allowable Subject Matter
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the method according to claim 1, herein, during contact of the probe tip with the surface of the sample, a first time interval is used for performing topography characterization and a second time interval is used for performing subsurface characterization, wherein the first time interval differs from the second time interval, and wherein during the second time interval the actuation signal includes at least one modulation frequency.
The closest prior arts of record are EP 3232192 (the ‘192 patent) and US 2014/0026263 (Humphris).  The ‘192 patent discloses the performing subsurface characterization but does not disclose an interval for performing topography characterization.  Some topographical information could be extracted from the signal, but there is no obvious reason to modify the ‘192 publication to include a time interval specifically for topographical characterization, and the method of the ‘192 patent would not allow for this information to be gathered separately from the subsurface characterization data.
Humphris discloses a method of performing at least subsurface characterization of a sample using an atomic force microscopy system comprising a probe comprising a cantilever and a probe tip arranged on the cantilever, and a detector for sensing a probe tip position, and wherein the system is configured for positioning the probe tip relative to the sample, wherein the method comprises: providing an actuation signal to the probe using an actuator for inducing movement between the probe tip and the sample in a direction towards and away from the sample for enabling contact between the probe tip and a surface of the sample (‘probe cyclic motion is generated by a signal generator 54 .... The result … is a flexural cyclic movement of the probe in an essentially vertical (z) direction towards and away from the sample.’ P 61), and monitoring the probe tip position for obtaining an output signal indicative of a probe tip motion (‘A detection system is arranged to output a height signal indicative of a path difference between light reflected from the probe and a height reference beam.’ abstract), for determining, using the output signal, topograhy characterization data (‘Thus in this second example the height signal is used for two purposes: to detect the surface position and (directly or indirectly) to form the image.’ P 22), wherein the actuator is a photo-thermal actuator configured to excite the probe by using an optical excitation beam incident on the cantilever, wherein the probe is configured to deform as a function of heating caused by the optical excitation beam impinging on the probe, wherein the movement in a direction towards and away from the sample for enabling contact between the probe tip and the surface of the sample is carried out by the photo-thermal actuator (‘probe cyclic motion is generated by a signal generator 54 which controls an illuminator 46 that directs light with an intensity variation set by the generator 54 onto the thermal bimorph cantilever 
Humphris does not disclose subsurface characterization, and or vibrating the probe at at least one modulation frequency.  Humphris modulates the probe for moving toward and away from the surface only.  These arts, taken alone or together, do not disclose the subject matter of claims 2, 4, and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881